DETAILED ACTION

Status of Claims
The claims filed on 04/08/2021 are entered.
Upon entry, claims 1, 2, 7-11, 13, 16, 18-21, and 25-30 are pending and presented for examination.  Of the pending claims, claims 1 and 18 are currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 18-21 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to claim 18.

Allowable Subject Matter
Claims 1, 2, 7-11, 13, 16, 18-21, and 25-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is JP 2005-068513 (A) to Ishii et al. (“Ishii”) (computer-generated translation in file dated 05/16/2019).  Ishii discloses a hard metal containing fine particles.  The hard metal is WC (tungsten carbide).  The metal composition contains 2-13% Co and/or Ni (binder), 0.1-1.8% Cr, and 0.01-0.6% Ta.  This converts to a Ta content of 0.08% (=0.01/13.01 x 100) to 23% (=0.6/2.6 x 100) relative to the binder.  Precipitates of Ta are produced having a size of 8000 nm2
Ishii discloses a method of manufacture in which powder precursors are combined, milled, sintered in a vacuum, and quenched rapidly at 50-100oC/min.  However, Ishii is silent regarding the grain size of grains that contain the Ta precipitates, and Ishii does not teach or suggest controlling the method, such as powder precursor makeup and/or cooling rate, to attain a hard metal composition that is free of Ta-containing grains having a largest linear dimension of more than 500 nm.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
April 19, 2021